Title: To James Madison from Robert Lewis, 8 November 1824
From: Lewis, Robert
To: Madison, James


        
          Dr. Sir,
          Mayors Office Fredg. Novr 8th. 1824
        
        The pleasing task has devolved on me of communicating to you the wishes of a joint committee of the common hall and citizens of this place that, you would honour them with your presence at a dinner to be given to Genl. Lafayette on his return to Washington. I may truly add that, to none would your company be more pleasing than Yr. respectful Humbe. Servt.
        
          Robt: Lewis
          Chairmn. 
          of the Committee of Arrangements
        
      